Citation Nr: 0810923	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  97-13 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to the service-connected residuals of a 
fractured left mandible.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to August 
1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the veteran's file was 
transferred to the RO in Columbia, South Carolina.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in August 1997.  

This matter was before the Board in October 2003 and November 
2006, and was then remanded for further development.  


FINDING OF FACT

The veteran's headaches are etiologically related to his 
service-connected residuals of a fractured left mandible.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the veteran's headaches are proximately due to or the result 
of his service-connected residuals of a fractured left 
mandible.  38 C.F.R. §§ 3.102, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Pertinent Law and Regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

With respect to Wallin element (1), current disability, the 
claims folder is replete with medical evidence diagnosing the 
veteran with chronic (mixed) headaches, including on VA 
examination in August 2004.  Therefore, element (1) has been 
satisfied.

With respect to element (2), service connection is in effect 
for undisplaced fracture of the left mandible and limitation 
of motion of the temporomandibular joint disease (TMJ).  

With respect to Wallin element (3), medical nexus, there is 
conflict in the record in regards to whether the veteran's 
headaches are secondary to his service-connected left 
mandible fracture residuals.  Following a VA examination in 
September 1997, the VA examiner opined:

It is felt at this time that the 
headaches are not related to the fracture 
of the mandible.  His history reveals 
that the headaches were present before 
the fractured mandible, not as severe; 
they became severe approximately ten 
years after the fractured mandible and 
are less intense now since he has been on 
Zoloft or antidepressant therapy.  At 
this time we will say it is not likely 
that the headaches are secondary to the 
fractured mandible.  

As far as the etiology due to another 
cause, obviously I feel they are due to 
another cause and at this time I would 
feel that these headaches are more 
secondary to his other problems other 
than his fractured mandible.  

The veteran was afforded another VA examination in August 
2004.  The VA examiner reported a diagnosis of chronic mixed 
headaches.  She stated:

I suspect there is a migrainous component 
with associated nausea and vomiting, 
though he does describe some cluster-like 
features of tearing and nasal drainage 
with the headache.  I think the overall 
picture is more of a vascular headache, 
probably migrainous.  

The VA examiner also diagnosed "jaw pain and headache 
associated with chewing, talking, et cetera."  Regarding 
this diagnosis, the examiner commented that "[w]hile this 
may be a migrainous problem, he certainly seems to relate his 
discomfort to his jaw injury."  In a November 2005 addendum, 
the August 2004 VA examiner stated that the headaches were 
not attributable to "military service," but that the jaw 
pain was related to the mandible fracture.  

In March 2006, after reviewing the results of a magnetic 
resonance imaging (MRI) examination of the brain done in 
February 2005, the VA examiner indicated that her opinion 
regarding the veteran's headaches and jaw pain had not 
changed.  She still contended that the veteran was 
complaining of two different types of discomfort - chronic 
mixed headaches and "jaw pain and headache with chewing, 
talking, etc."  She acknowledged that the jaw pain that he 
described could very well be related to the prior jaw injury. 

In July 2007, the same VA examiner again reviewed the claims 
file and reiterated her opinion that the veteran's mixed 
headaches were not related to the left mandible fracture.  

Upon review, the Board acknowledges the opinions provided by 
the VA examiners that the veteran's headaches are unrelated 
to his service-connected left mandible fracture; however, it 
cannot overlook the fact that on two occasions the August 
2004 VA examiner indicated that the veteran had "jaw pain 
and headache" which was related to the left mandible 
fracture.  While this suggests that the veteran experiences 
different types of headaches, with the mixed headaches being 
unrelated to service, it remains that the VA examiner felt 
that the left mandible fracture did result in jaw pain and 
headaches.  Resolving doubt in the veteran's favor, the Board 
finds the examiner's statement that the veteran has jaw pain 
and headache that is related to service-connected jaw injury 
provides sufficient medical nexus between the veteran's right 
foot disability and a service-connected disability.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In short, Wallin element (3) has been met with respect to the 
headaches.  Since all three Wallin elements are satisfied 
with respect to the headaches, service connection is granted 
for that disability secondary to service-connected 
disabilities is granted.  The appeal is allowed to that 
extent.


ORDER

Entitlement to service connection for headaches is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


